DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
This communication is considered fully responsive to Applicant’s application filed 02/15/2022.
Application filed: 12/15/2020.
Claims:
Claims 7-9 are pending.
Claims 7-9 are independent.
Claims 7-9 are amended.
Claims 1-6 are canceled.
IDS:
New IDS:
IDS filed 02/15/2022 has been considered.
Continuity/Priority Data:
This application claims priority to 371 Application PCT/JP2018/023709 filed 06/21/2018.
Previous Action:
Claims 7-8 will no longer invoke review under 35 U.S.C. 112(f) due to Applicant’s amendment and the rejection of claims 7-9 under 35 U.S.C. 112(b) via 112(f) analysis has been withdrawn.
Rejections of claims 7-9 under 35 U.S.C. 112(b) has been withdrawn due to Applicant’s amendments.
Rejections of claims 8-9 under 35 U.S.C. 112(a) has been withdrawn due to Applicant’s amendments.
Examiner Note:
Regarding Applicant’s disclosure and preliminary amendment:
Regarding the claim limitation including an SCG configuration, Applicant’s written description only mentions SCG disclosure once in paragraph 0030.  In paragraph 0030, SCG full configuration is generated but does not teach the reception of the SCG configuration.  However, Applicant’s figures (i.e., Fig. 5A, 6A, 7) shows a message including SCG configuration being received by the CU (Fig. 7, 200).  The usage of SCG configuration within the claims 7-9 are not apart of the original disclosure and cannot be relied upon when it comes to new matter determinations.


Response to Arguments
Applicant’s arguments, see Applicant’s response, filed 02/15/2022, with respect to the rejection(s) of claim(s) 7-9 under 35 U.S.C. 102 have been fully considered and are persuasive to overcome the prior rejection.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Application Publication No. 2020/0329365 A1 to Luo et al. (“Luo”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0253937 A1 to Hsieh (“Hsieh”) in view of U.S. Patent Application Publication No. 2020/0329365 A1 to Luo et al. (“Luo”).
As to claim 7, Hsieh discloses:
a first communication device comprising:
a processor configured to receive a Secondary gNodeB (SgNB) Addition Request including a secondary cell group (SCG) configuration (¶0066 – Hsieh teaches the master node (e.g., MN, eNB or gNB) sends a configuration message (e.g., an SgNB Addition Request) that includes config information (e.g., SCG configuration or SCG-ConfigInfo) to the CU (i.e, first communication device)), 
Luo discloses what Hsieh does not expressly disclose.  However, Hsieh teaches that if the CU decides to perform a full configuration, the current or received SCG configuration is not included in user equipment (UE) context setup to the DU (¶0068).
Luo discloses:
wherein the processor transmits a user equipment (UE) context setup Request, which does not include the SCG configuration, to second communication device and causes the second communication device to generate full configuration upon receiving the UE context setup Request (¶0048-¶0050 – Luo teaches the DU generates a first instruction and generates a cell group configuration with the full configuration.  Du teaches that UE context setup request is received at the DU may not include the SCG.).
Hsieh and Luo are analogous arts because they are from the same field of endeavor with respect to system configurations.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate a DU generating a full configuration as discussed in Luo with a full and delta configuration generation system as discussed in Hsieh by adding the functionality of Luo to the system/method of Hsieh in order to allow the DU obtain configuration information (Luo, ¶0006).
	
As to claim 8, Hsieh discloses:
a second communication device comprising:
a processor configured to receive a user equipment (UE) context setup Request that does not include a secondary cell group (SCG) configuration from a first communication device (¶0066 – Hsieh teaches the master node (e.g., MN, eNB or gNB) sends a configuration message (e.g., an SgNB Addition Request) that includes config information (e.g., SCG configuration or SCG-ConfigInfo) to the CU (i.e, first communication device); ¶0067 – Hsieh teaches the CU sends the UE context request setup request to the DU with the SCG configuration information from the SgNB Addition Request; ¶0068 - Hsieh teaches that if the CU decides to perform a full configuration, the current or received SCG configuration is not included in user equipment (UE) context setup to the DU), 
Luo discloses what Hsieh does not expressly disclose.  However, Hsieh teaches the CU sends the UE context request setup request to the DU with the SCG configuration information from the SgNB Addition Request and DU generate configuration information based on the received message from the CU (¶0067).
Luo discloses:
wherein the processor generates full configuration upon receiving the UE  context setup Request  (¶0048-¶0050 – Luo teaches the DU generates a first instruction and generates a cell group configuration with the full configuration.  Du teaches that UE context setup request is received at the DU may not include the SCG.).
The suggestion/motivation and obviousness rejection are same as in claim 7.

As to claim 9, Hsieh discloses:
a communication method comprising:
receiving a Secondary gNodeB (SgNB) Addition Request including a secondary cell group (SCG) configuration at a first communication device (¶0066 – Hsieh teaches the master node (e.g., MN, eNB or gNB) sends a configuration message (e.g., an SgNB Addition Request) that includes config information (e.g., SCG configuration or SCG-ConfigInfo) to the CU (i.e, first communication device)),
transmitting a user equipment (UE) context setup Request, which does not include the SCG configuration, from the first communication device to a second communication device (¶0068 – Hsieh teaches that if the CU decides to perform a full configuration, the current or received SCG configuration is not included in user equipment (UE) context setup to the DU (second communication device)),
Luo discloses what Hsieh does not expressly disclose.    However, Hsieh teaches that if the CU decides to perform a full configuration, the current or received SCG configuration is not included in user equipment (UE) context setup to the DU (¶0068).
Luo discloses:
 wherein the second communication device generates full configuration upon receiving the UE context setup Request (¶0048-¶0050 – Luo teaches the DU generates a first instruction and generates a cell group configuration with the full configuration.  Du teaches that UE context setup request is received at the DU may not include the SCG.).
The suggestion/motivation and obviousness rejection are same as in claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687. The examiner can normally be reached Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445